Citation Nr: 1401475	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-19 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post tibia tendonitis, left ankle.

2.  Entitlement to a compensable rating for hammertoes of the left foot, second through fifth toes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1989 to March 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board notes that additional evidence was associated with the Veteran's claim file in June 2012, consisting of Fargo VA Medical Center (VAMC) treatment records.  In December 2013, the Veteran's representative submitted a written waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304(c) (2013).  Thus, the Board may proceed with the case.

A review of the Virtual VA paperless claims processing system reveals the Veteran's October 2013 appellate brief and Fargo VAMC treatment records from February 2011 through May 2012.  The VBMS paperless claims system does not contain any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for further evidentiary development of the Veteran's increased rating claims because the Veteran contends that her left ankle symptoms have continued to worsen since her most recent July 2010 VA joints examination.  See Veteran's Statement in Support of Claim, September 2010 ("[Post tibia tendonitis, left ankle] has worsened since my last comp exam.").  When a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Olson v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Additionally, the most current VA Medical Center (VAMC) records in the file are from May 2012.  VA has a duty to obtain relevant medical treatment records.  See 38 C.F.R. § 3.159(c) (2012).  Therefore, the Board finds that upon remand, updated medical treatment records should be obtained from the Fargo VAMC and the Veteran's private physicians, Drs. T. R. and T. A. H and the Veteran should be afforded a new VA examination to address the current severity of her post tibia tendonitis, left ankle. 

The Board finds that the issue of a compensable rating for hammertoes of the left foot is inextricably intertwined with the issue of an increased disability rating for post tibia tendonitis, left ankle.  As such, the Board will withhold its decision on the compensable rating for hammertoes of the left foot claim until development regarding the post tibia tendonitis, left ankle increased rating claim has been completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue could have a "significant impact" on a veteran's claim for another issue and such inextricably intertwined issues must be identified and developed prior to appellate review).  

The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care 
providers, not previously identified, who have treated the Veteran for any left ankle or left hammertoe issues since January 2008.  After securing the necessary release(s), obtain these records, including all pertinent treatment records from the Fargo VAMC since May 2012, Dr. T. A. H., since September 2009 and Dr. T. R. since August 2009.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current severity of her service-connected post tibia tendonitis, left ankle and service-connected hammertoes of the left foot.  The claims file, including a copy of this remand, should be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted and any consultations deemed necessary should be accomplished.

The examiner should answer the following:

(a)  Describe the current symptoms and manifestations 
associated with the Veteran's service-connected post tibia tendonitis, left ankle and service-connected hammertoes of the left foot.  

(b) Describe the functional effects caused by the Veteran's 
service-connected post tibia tendonitis, left ankle and service-connected hammertoes of the left foot, including range of motion studies.

(c) Is the Veteran's service-connected post tibia 
tendonitis, left ankle manifested by moderate or marked limitation of motion?

(d) Is the Veteran's service-connected post tibia
tendonitis, left ankle manifested by ankylosis?

(e) Specifically list which toes are affected by the
Veteran's service-connected hammertoes of the left foot.

(f) Does the Veteran suffer from claw foot (pes cavus)?  If 
so, describe the limitation of motion associated with this condition.

A full rationale must be provided for all stated medical opinions that reflect consideration of both lay and medical evidence. 

Note:  if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

      3.  After completing the above, and any other 
development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


